*68Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Isaac Norel Sturdivant appeals the district court’s order granting his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction based on Amendment 782 of the U.S. Sentencing Guidelines Manual.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Sturdivant, No. 1:10-cr-00123-WO-1 (M.D.N.C. Apr. 12, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED

 The district court granted Sturdivant's § 3582(c)(2) motion, but did not reduce his sentence to the full extent he requested.